DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the Figures have not been entered.  The amended Figures do not incorporate “Replacement Sheet” in the top margin as required by CFR 1.121(d).  It is noted the only reason the drawing objection remains is that this portion of the amendment was not entered.  The changes made in the amendment do overcome the issues in the objection to the drawings. 
(d) Drawings. One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84  or, for a nonprovisional international design application, in compliance with §§ 1.84(c)  and 1.1026  and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet." Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet." All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.
Drawings
The drawings are objected to because:  
Figures 8-16 are replete with reference lines intersecting the reference numbers.  For example, item 203 in Figure 12.  All reference numerals should be spaced from its associated reference line so the numerals can be seen. 

Specification
The disclosure is objected to because of the following informalities:
In the amended version on the paragraph provided at page 20 line 25 to page 21 line 10, the new phrase “surface 211 of the first scissors head 21 facing the second scissors head” is unclear.  How does 211 face 22?  Using Figure 14, surface 211 faces out of the page and not towards the second scissors head.  It is noted the other amended paragraph (page 21 line 23 to page 22 line 11) also incorporates the unclear phrase as well. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1, lines 9, 15, and 19 include the respective phrases “lock device”, “locking device”, and “locked device” that all represent the same structure.  One name must be consistently used throughout.  
With regards to claim 1 lines 11 and 22, all occurrences of the phrase “first scissors heads” should be replaced with “first scissors head”.
Claim 1 recites the limitation "the second scissors" on line 11.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 1 lines 11, 13, and 22, all occurrences of the phrase “facing the second scissors” are unclear.   How does surface 211 face head 22?  Using Figure 14, surface 211 faces out of the page and not towards the second scissors head.  
  With regards to claim 1 line 19, the phrase “wherein the locked position refers to that the locked device” needs to be re-written.
A broad limitation together with a narrow limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 
In this case, since the locking groove is ultimately claimed in claim 1, use of the “recessed portion” limitation is not needed as it causes confusion.  All occurrences of “recessed portion” should be replaced with “locking groove” and any repeat limitations deleted.
With regards to claim 20, the phrase “a second end” should be replaced with “the second end” because claim 1 line 20 introduces the limitation.
With regards to claim 20, the phrase “a locked state” should be replaced with “the locked position” to correspond with the language of claim 1.              
Allowable Subject Matter
Claims 1, 7, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of a new grounds of rejection.  Claims 2-6, 8-13, and 15-17 should be cancelled in the next response.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12 March 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724